DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3, 8-10, 12-13, and 16-19 are amended.
Claims 4-7, 11, 14-15 and 20-21 are previously presented
Claim 1 is cancelled.
Claims 2-21 are presented to be examined upon their merits.

Response to Arguments
Regarding 35 U.S.C. 112(b) rejection
Wherein the Applicant has indicated that the at least claim 2 indicates that the network capture device is configured to receive, data packets received by one or more packet switches in a data packet network”, the 35 U.S.C. 112(b) rejection based upon unclear scope is withdrawn.
Regarding 35 U.S.C. 103(a) rejection 
The applicant has amended the claims. Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 9-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oddie et al (US 2010/0211520) in view of Jakobsson (US 9,245,115).
Regarding claims 2, 10 and 18, Oddie discloses a network capture device [0020-0022], method [0019] and computer readable storage medium [0060] comprising:
 a network interface (FIG. 1)(100)(102)(104) configured to receive data packets received by one or more packet switches in a data communications network, where the data communications network is configured to communicate data between source computing nodes and destination computing nodes [0019]-[0022], [0028];  and 
one or more processors (FIG. 1)(106) configured to process the data packets by, for each of the data packets, decoding the data packet and determining whether the data packet is a financial data packet or not [0028] 
Oddie discloses wherein the network interface is further configured to transmits to a filter [0011], the data packets determined by the one or more processors to be financial data packets [0011].
	Oddie however, fails to disclose that the network interface is configured to transmit to a risk exposure computer system.  
	Jakobsson discloses a computer system that is used for determining risk exposure [see Abstract; 3:41-60]. Since Oddie and Jakobsson are  related to monitoring and handling messages using filtering, it would have been obvious before the effective filing date to that modified Oddie transmit data packet messages to the system of Jakobsson. The motivation would be to determine risk exposure and/or  avoid fraud of the financial data packet.
Regarding claims 3, 11 and 19, Oddie discloses  wherein the data communications network includes one or more data paths separate from the network capture device that direct the data packets towards one or more  of the destination computing nodes. [0019]-[0022], [0028]
Regarding claims 4 and 12, Oddie discloses wherein the one or more processors includes a normalization  processor configured to eliminate duplicate data packets and convert remaining financial data packets to a standard data packet format.[0034], [0035]
Regarding claims 7 and 15, Oddie discloses wherein some of the data packets include financial data  and some of the data packets do not include financial data [0011]
Regarding claims 9 and 16, wherein at least some of the financial data packets are formatted with a FIX protocol or with an OUCH communications protocol [0034]

Allowable Subject Matter
Claims 5-6, 8, 13-14, 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692